CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectus and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the incorporation by reference in this Registration Statement (Form N-1A 33-44004 and 811-6474) of our report dated December 29, 2015 on the financial statements and financial highlights of Dreyfus Growth and Income Fund, Inc. (the “Fund”) included in the Fund’s annual report for the fiscal year ended October 31, 2015. /s/
